 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.34 Filed 04/16/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MICHAEL LYNN ANDERSON,
                      Plaintiff,                     Case No. 1:21-cv-220

v.                                                   Honorable Hala Y. Jarbou

TIMOTHY G. HICKS et al.,
                      Defendants.
____________________________/

                                           OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint on grounds of immunity and failure to state

a claim.

                                           Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan.
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.35 Filed 04/16/21 Page 2 of 14




Plaintiff sues Muskegon County Circuit Judges Timothy G. Hicks and William C. Marietti, as well

as Muskegon County Clerk Nancy Waters.

                Plaintiff alleges that Defendants conspired to defame him, deny him access to the

courts, and deprive him of his liberty by refusing to allow him to file additional pleadings in his

case. He asserts that, on June 4, 2018, Defendants Hicks and Marietti produced a fraudulent memo,

barring Plaintiff, as well as eight other individuals, from filing any further motions in their criminal

cases. (Attach. to Compl., ECF No. 1-1, PageID.18.) The memo discussed Mich. Ct. R.

6.502(G)(1), which permits felons from filing more than one motion for relief from judgment,

absent limited circumstances that rarely apply, and mandates the return of improper successive

motions without filing. (Id.) Defendants Hicks and Marietti concluded that the ban on further

motions was appropriate because Plaintiff, like the other listed litigants, routinely attempted to

avoid the rule by creatively, but improperly, naming their motions as something other than motions

for relief from judgment.

                Plaintiff attempted to file a motion for writ of habeas corpus, to challenge his

conviction and detention. Acting in accordance with the memo, Defendant Waters apparently

returned the motion to Plaintiff without filing.

                Plaintiff seeks a declaration that Defendants defamed him and assaulted his

character, denied him due process, violated their oaths of office, denied him access to the courts,

and worked to conceal his ostensibly illegal restraint. Plaintiff also seeks nominal, compensatory,

and punitive damages.

       Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While
                                                   2
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.36 Filed 04/16/21 Page 3 of 14




a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.37 Filed 04/16/21 Page 4 of 14




       Judicial immunity

               Plaintiff sues Muskegon County Circuit Judges Hicks and Marietti, contending that,

by placing a restriction on Plaintiff’s filing of additional challenges to his conviction, they have

deprived him of due process and access to the courts and have defamed him and violated their

oaths of office.

               Generally, a judge is absolutely immune from a suit for monetary damages. Mireles

v. Waco, 502 U.S. 9, 9–10 (1991) (“[I]t is a general principle of the highest importance to the

proper administration of justice that a judicial officer, in exercising the authority vested in him,

shall be free to act upon his own convictions, without apprehension of personal consequences to

himself.”) (internal quotations omitted); Barrett v. Harrington, 130 F.3d 246, 254 (6th Cir. 1997);

Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997). Absolute judicial immunity may be

overcome in only two instances. First, a judge is not immune from liability for non-judicial

actions, i.e., actions not taken in the judge’s judicial capacity. Mireles, 502 U.S. at 11; see

Forrester v. White, 484 U.S. 219, 229 (1988) (noting that immunity is grounded in “the nature of

the function performed, not the identity of the actor who performed it”). Second, a judge is not

immune for actions, though judicial in nature, taken in complete absence of all jurisdiction. Id. at

12.

               Plaintiff’s allegations clearly fail to implicate either of the exceptions to judicial

immunity. There is no doubt that Defendants Hicks and Marietti were acting within their

jurisdiction to evaluate Plaintiff’s multiple collateral attacks on his judgment and to determine that

no further challenges to the conviction would be permitted. Accordingly, Judges Hicks and

Marietti are absolutely immune from damages, and Plaintiff therefore is not entitled to damages

against them. 28 U.S.C. § 1915(e)(2)(B)(iii).



                                                  4
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.38 Filed 04/16/21 Page 5 of 14




               Similarly, Defendant County Clerk Waters is entitled to quasi-judicial immunity

for carrying out the judges’ directive. Absolute judicial immunity is extended to non-judicial

officers who perform “quasi-judicial” duties. “Quasi-judicial immunity extends to those persons

performing tasks so integral or intertwined with the judicial process that these persons are

considered an arm of the judicial officer who is immune.” Bush v. Rauch, 38 F.3d 842

(6th Cir. 1994) (probate court administrator entitled to quasi-judicial immunity for his role in

carrying out the orders of the court) (citing Scruggs v. Moellering, 870 F.2d 376 (7th Cir. 1989));

see also Johnson v. Turner, 125 F.3d 324, 333 (6th Cir. 1997) (one who acts as a judge’s designee

in carrying out a function for which the judge is immune is also protected from suit seeking

monetary damages); Foster v. Walsh, 864 F.2d 416, 417–18 (6th Cir. 1988) (clerk of court was

entitled to quasi-judicial immunity for issuing a warrant as directed by the court); accord Carlton

v. Baird, No. 03-1294, 2003 WL 21920023, at *1 (6th Cir. Aug. 8, 2003) (state court clerk’s office

employees were entitled to quasi-judicial immunity from state prison inmate’s § 1983 claim); Lyle

v. Jackson, No. 02-1323, 2002 WL 31085181, at *1 (6th Cir. Sept. 17, 2002) (quasi-judicial

immunity applied to claims against state court clerks who allegedly failed to provide prisoner with

requested copies of previous filings and transcripts); Bradley v. United States, 84 F. App’x 492

(6th Cir. 2003) (federal court clerk). Cf. Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 437 &

n.11 (1993) (court reporter not entitled to absolute immunity for preparing transcripts because that

function is ministerial; it does not exercise the kind of judgment protected by judicial immunity).

Defendant Waters was clearly performing a quasi-judicial function and is entitled to immunity.

Plaintiff therefore may not maintain an action against her for monetary damages.

               In addition to damages, however, Plaintiff also seeks prospective injunctive and

declaratory relief. Injunctive relief is not available under § 1983, because, under the 1996



                                                 5
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.39 Filed 04/16/21 Page 6 of 14




amendments to that statute, injunctive relief “shall not be granted” in an action against “a judicial

officer for an act or omission taken in such officer’s judicial capacity . . . unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; accord Savoie v.

Martin, 673 F.3d 488, 496 (6th Cir. 2012). Plaintiff does not allege that a declaratory decree was

violated or that declaratory relief was unavailable. Consequently, his claim for injunctive relief is

barred. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

                Plaintiff also seeks declaratory relief. A request for declaratory relief, by itself,

does not present a justiciable controversy. Where there is no claimed continuing violation of

federal law, no occasion to issue an injunction, and a declaratory judgment would serve no useful

purpose, declaratory relief is inappropriate. Green v. Mansour, 474 U.S. 64, 73 (1985). Instead,

declaratory relief, like injunctive relief, is prospective only. See Small v. Brock, 963 F.3d 539, 543

n.2 (6th Cir. 2020) (citing Kanuszewski v. Mich. Dep’t of Health & Hum. Servs., 927 F.3d 396,

406 (6th Cir. 2019) (holding that, in the absence of a real and immediate threat that the action will

occur in the future, a plaintiff is not entitled to declaratory relief)).

                In the present action, Plaintiff seeks declaratory relief on his claim of defamation,

ostensibly arising out of the memo banning his further filings, because it indicates that he has

abused the remedy of a motion for relief from judgment, which Plaintiff alleges he has not filed.

Even if in the unlikely event that the memo could be construed as being defamatory under

Michigan tort law, the issuance of the memo represents only a past act of defamation. Plaintiff

utterly fails to allege any continuing defamation. He therefore is not entitled to declaratory relief

on his defamation claim. Because no other relief is available to Plaintiff on that claim, his

defamation claim must be dismissed.




                                                     6
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.40 Filed 04/16/21 Page 7 of 14




               Nevertheless, Plaintiff arguably suggests that there exists a continuing violation

that bars his access to the courts, deprives him of due process, and violates Defendants’ oaths of

office. As a consequence, the Court will consider whether Plaintiff is entitled to declaratory relief

on the merits of his remaining claims.

       Merits of claim

               Plaintiff alleges that he is entitled to injunctive relief on his claims that Defendants

continue to deny him access to the courts, deprive him of due process, and violate their oaths of

office by barring him from filing additional state-court challenges to his criminal conviction.

       A.      Rooker-Feldman bar

               To the extent that Plaintiff seeks a declaration that Defendants wrongly determined

that Plaintiff had exhausted any legitimate basis for challenging his conviction and would be barred

from filing any further challenges, he seeks to collaterally attack a state-court determination that,

while not in order form, acted as a judicial administrative order governing the clerk’s acceptance

of filings. A doctrine known as Rooker-Feldman limits this Court’s jurisdiction to adjudicate

appeals from or collateral attacks on state-court rulings. See Rooker v. Fidelity Trust Co., 263 U.S.

413, 415–16 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).

“The Rooker-Feldman doctrine embodies the notion that appellate review of state-court decisions

and the validity of state judicial proceedings is limited to the Supreme Court under 28 U.S.C.

§ 1257, and thus that federal district courts lack jurisdiction to review such matters.” In re Cook,

551 F.3d 542, 548 (6th Cir. 2009). The Rooker-Feldman doctrine applies to cases “brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284 (2005). “The

pertinent question in determining whether a federal district court is precluded under the Rooker-

                                                  7
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.41 Filed 04/16/21 Page 8 of 14




Feldman doctrine from exercising subject-matter jurisdiction over a claim is whether the ‘source

of the injury’ upon which plaintiff bases his federal claim is the state court judgment.” In re Cook,

551 F.3d at 548.

               The source of the injury here clearly is the state-court determination that Plaintiff

was not entitled to file additional challenges to his conviction and direction to the clerk of court to

return to Plaintiff any further motion in his criminal action, in accordance with Mich. Ct. R.

6.502(G)(1). The Court concludes that the state-court proceedings are complete as to the actions

to which Plaintiff objects. Regardless, the Sixth Circuit has held that Rooker–Feldman applies to

interlocutory orders. See Pieper v. Am. Arb. Ass’n, Inc., 336 F.3d 458 (6th Cir. 2003). As a

consequence, this Court lacks jurisdiction to overturn the state-court determination under the

Rooker-Feldman doctrine.

       B.      Access to the Courts

               Assuming that the Rooker-Feldman doctrine does not bar this Court’s exercise of

jurisdiction, Plaintiff’s claim that he has been denied access to the courts is meritless. It is well

established that prisoners have a constitutional right of access to the courts. Bounds v. Smith, 430

U.S. 817, 821 (1977). The principal issue in Bounds was whether the states must protect the right

of access to the courts by providing law libraries or alternative sources of legal information for

prisoners. Id. at 817. The Court further noted that in addition to law libraries or alternative sources

of legal knowledge, the states must provide indigent inmates with “paper and pen to draft legal

documents, notarial services to authenticate them, and with stamps to mail them.” Id. at 824–25.

The right of access to the courts also prohibits prison officials from erecting barriers that may

impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996, 1009 (6th Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the
                                                  8
 Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.42 Filed 04/16/21 Page 9 of 14




courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351–53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc).

               Moreover, the underlying action must have asserted a non-frivolous claim. Lewis,

518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis changed

actual injury to include requirement that action be non-frivolous). In addition, the Supreme Court

squarely has held that “the underlying cause of action . . . is an element that must be described in

the complaint, just as much as allegations must describe the official acts frustrating the litigation.”

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like

any other element of an access claim, the underlying cause of action and its lost remedy must be

addressed by allegations in the complaint sufficient to give fair notice to a defendant.” Id. at 415.

               Plaintiff makes only a vague allegation that he attempted to file a state habeas

complaint in June 2018 that was rejected by Defendant Waters. Under Michigan law, habeas
                                                  9
Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.43 Filed 04/16/21 Page 10 of 14




corpus relief “cannot seve as a substitute for an appeal and cannot be used to review the merits of

a criminal conviction.” People v. Price, 179 N.W.2d 177, 180 (1970). Instead, under Mich. Comp.

Laws § 600.7310(3), a complaint for habeas corpus filed by a convicted prisoner must be based on

a radical defect in jurisdiction that renders the conviction void. Moses v. Dep’t of Corr., 736

N.W.2d 481, 485 (Mich. Ct. App. 2007) (citing Phillips v. Warden, State Prison of S. Mich., 396

N.W.2d 482 (Mich. Ct. App. 1986)). Such “relief ‘is open to a convicted person in one narrow

instance[:] where the convicting court was without jurisdiction to try the defendant for the crime

in question.’” Moses, 736 N.W.2d at 486 (quoting Price, 179 N.W.2d at 669–70).

                  Plaintiff does not allege the basis for his complaint or indicate that it falls within

the narrow band of circumstances for which state-court habeas relief is allowed. Nor could he.

Plaintiff was convicted by a Muskegon County jury of second-degree murder and sentenced by

Defendant Hicks on March 30, 2005, to a prison term of 35 to 65 years. Plaintiff appealed his

convictions to the Michigan Court of Appeals. In an unpublished opinion issued on January 30,

2007, the court of appeals affirmed the conviction and sentence. See People v. Anderson, No.

261933, 2007 WL 247940 (Mich. Ct. App. Jan. 30, 2007). Petitioner sought leave to appeal to the

Michigan Supreme Court, which was denied on July 30, 2007. People v. Anderson, No. 133455,

735 N.W.2d 238 (Mich. July 30, 2007).

                  Since completing his direct appeal, Plaintiff has filed a string of state habeas corpus

challenges to his conviction, all of which have been dismissed or denied.1 See People v. Anderson,

No. 332894 (Mich. Ct. App. July 5, 2016) (appeal from March 18, 2016, Muskegon County Circuit

Court     order     denying      habeas      corpus      relief,   dismissed       for    lack     of    jurisdiction),


1
 While the Court does not have a complete list of the motions filed by Plaintiff, it is able to identify those from which
Plaintiff has filed an appeal. See Mich. Ct. App. Electronic Docket, Party Name Search for Michael Lynn Anderson,
https://courts.michigan.gov/opinions_orders/case_search/Pages/default.aspx?SearchType=2&PartyName=Anderson
+Michael+Lynn&CourtType_PartyName=3&PageIndex=0&PartyOpenOnly=0 (visited April 7, 2021).

                                                          10
Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.44 Filed 04/16/21 Page 11 of 14




https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?SearchType=1&

CaseNumber=332894&CourtType_CaseNumber=2 (visited April 7, 2021)2; People v. Anderson,

No. 333995 (Mich. Ct. App. Sept. 27, 2016) (second appeal from March 18, 2016, circuit court

denial of habeas corpus, dismissed for failure to pay the filing fee), leave to appeal den., No.

154812 (Mich. May 2, 2017), https://courts.michigan.gov/opinions_orders/case_search/pages/

default.aspx?SearchType=1&CaseNumber=333995&CourtType_CaseNumber=2 (visited Apr. 7,

2021); People v. Anderson, No. 335784 (Mich. Ct. App. Nov. 29, 2016) (third appeal from March

18, 2016, Muskegon County Circuit Court order denying habeas corpus relief, dismissed for lack

of jurisdiction because untimely), https://courts.michigan.gov/opinions_orders/case_search/

pages/default.aspx?SearchType=1&CaseNumber=335784&CourtType_CaseNumber=2 (visited

Apr. 7, 2021); People v. Anderson, No. 339196 (Mich. Ct. App. July 18, 2017) (appeal from June

9, 2017, circuit court order denying the appointment of counsel in collateral matter, dismissed for

lack    of    jurisdiction      over    nonfinal      order),     https://courts.michigan.gov/opinions_orders/

case_search/pages/default.aspx?SearchType=1&CaseNumber=339196&CourtType_CaseNumbe

r=2 (visited Apr. 7, 2021); People v. Anderson, No. 353751 (Mich. Ct. App. Sept. 22, 2020)

(appeal from Feb. 12, 2020, circuit court order denying habeas corpus; habeas corpus denied on

appeal),         https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?Search



2
 The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107 (9th
Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California over
19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236-37 (3d Cir. 2007), as amended (Nov. 20, 2007) (finding error
where a district court took judicial notice of facts stated in “a party’s . . . marketing material” on an “unauthenticated”
website because marketing materials often lack precise and candid information and the source was not authenticated)).
Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid. 201(d) (emphasis
added). Thus, the Court may take judicial notice even at this early juncture because the Court is permitted to take
judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,” Fed. R. Evid.
201(b).


                                                           11
Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.45 Filed 04/16/21 Page 12 of 14




Type=1&CaseNumber=353751&CourtType_CaseNumber=2 (visited Apr. 7, 2021).3 In the face

of the repeated denials of habeas corpus relief to Plaintiff in the state court, no basis exists for

concluding that yet another complaint for habeas corpus would have been nonfrivolous. Plaintiff

therefore fails to allege the actual injury necessary to his access-to-the-courts claim.

         C.       Due Process

                  Plaintiff also asserts that he was denied due process prior to the trial court’s

imposition of its ban on further challenges to Plaintiff’s conviction. “Without a protected liberty

or property interest, there can be no federal procedural due process claim.”                              Experimental

Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir. 2007) (citing Bd. of Regents of State Colleges

v. Roth, 408 U.S. 564, 579 (1972)). While a prisoner unquestionably has a liberty interest in

challenging his criminal conviction, no court has ever held that a prisoner has a protected interest

in filing endless meritless state-court motions for habeas relief.

                  Moreover, to the extent that Plaintiff claims an interest under state law, he fails to

state a due process claim. Claims under § 1983 may not be based upon alleged violations of state

law, nor may federal courts order state officials to comply with their own law. See Pennhurst State

School & Hosp. v. Halderman, 465 U.S. 89, 106 (1984). Plaintiff does not enjoy any federally

protected liberty or property interest in state procedure. See Olim v. Wakinekona, 461 U.S. 238,

250 (1983); Sweeton v. Brown, 27 F.3d 1162, 1164 (6th Cir. 1994). As a consequence, Plaintiff

has no due process interest in ensuring that Defendants continue to accept his state habeas



3
  Plaintiff also repeatedly has filed federal applications for writ of habeas corpus in this Court and the Eastern District
of Michigan. See Anderson v. Prelesnik, No. 1:08-cv-250 (WD. Mich. March 26, 2010) (adopting the R. & R. and
denying the petition on the merits); Anderson v. Jackson, No. 1:18-cv-959 (W.D. Mich. Sept. 5, 2018) (transferring
petition to the Sixth Circuit as second or successive), motion to file second or successive petition denied, No. 18-2038
(6th Cir. Feb. 25, 2019); Anderson v. Mich. Dep’t of Corr., No. 2:19-cv-13798 (E.D. Mich. Jan. 9, 2020) (transferring
the petition to the Sixth Circuit as second or successive), motion to file second or successive petition denied, No. 20-
1034 (6th Cir. June 2, 2020); Anderson v. MaCauley, No. 1:21-cv-108 (W.D. Mich. Feb. 16, 2021) (transferring
petition to the Sixth Circuit as second or successive).

                                                           12
Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.46 Filed 04/16/21 Page 13 of 14




complaints and other collateral challenges to his conviction where the state courts have determined

that no further avenues are available to him.

        D.      Violation of Oath of Office

                Petitioner contends that Defendants, by preventing him from filing futher motions

in his criminal action, are presently violating their state oaths of office.

                Plaintiff’s claim is a challenge to the propriety of Defendants’ actions under state

law. Claims under § 1983 can only be brought for “deprivations of rights secured by the

Constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). Courts

routinely have concluded that a plaintiff’s claim that a state official violated their oath of office

does not support an action under § 1983. See Krajicek v. Nichols, No. 98-1878, 1999 WL 991252,

at *2 (6th Cir. Sept. 28, 1999); Russell v. Clark, No. 97-4360, 1999 WL 115492, at *1 (6th Cir.

Feb. 9, 1999); Cass v. Ward, No. 96-5839, 1997 WL 327323 (6th Cir. June 17, 1997) (affirming

district court dismissal of claim); Lake v. Granholm, No. 1:07-cv-572, 2008 WL 724162, at *2 n.3

(W.D. Mich. Mar. 17, 2008); Mechler v. Hodges, No. C-1-02-948, 2005 WL 1406102 at *7 (S.D.

Ohio June 15, 2005) (“Neither the Constitution nor statutes which require state or federal officials

to take oaths of office create a private cause of action for acting contrary to the Constitution.”)

(citing Lewis v. Green, 629 F. Supp. 546, 554 n.14 (D.D.C. 1986); Simon v. Hollis, 1997 WL

542721, *6 (D. Kan. 1997)); accord United States v. Conces, 507 F.3d 1028, 1041 (6th Cir. 2007).

                Because Plaintiff’s oath-of-office claim is meritless, he is not entitled to declaratory

relief on the alleged conduct.




                                                  13
Case 1:21-cv-00220-HYJ-SJB ECF No. 4, PageID.47 Filed 04/16/21 Page 14 of 14




                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed under 28 U.S.C. §§ 1915(e)(2) and

1915A(b), and 42 U.S.C. § 1997e(c), on grounds of immunity and failure to state a claim,. The

Court must next decide whether an appeal of this action would be in good faith within the meaning

of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For

the same reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also

concludes that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United

States, 369 U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be

taken in good faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    April 16, 2021                             /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                14
